OPINION ON APPELLANTS’ MOTION TO CERTIFY QUESTIONS OP GREAT PUBLIC IMPORTANCE, FOR REHEARING EN BANC, AND FOR REHEARING
PER CURIAM.
This cause is before us on Appellants’ Motion to Certify Questions of Great Public Importance, For Rehearing En Banc, and For Rehearing. We deny the Motion For Rehearing En Banc and For Rehearing, but grant the Motion to Certify Questions of Great Public Importance. We certify the following question as a matter of great public importance:
DOES A TRIAL COURT ABUSE ITS DISCRETION GRANTED BY CHAPTER 63, FLORIDA STATUTES, WHEN IT DENIES AN ADOPTION PETITION FILED BY THE ORPHANED CHILD’S MATERNAL GRANDPARENTS, WHO ARE DEEMED TO BE FIT PROSPECTIVE PARENTS, BASED ON THE COURT’S DETERMINATION THAT DENYING THE PETITION IS IN THE CHILD’S BEST INTEREST FOR ENSURING THE PATERNAL GRANDPARENTS’ INVOLVEMENT IN THE CHILD’S LIFE?
BROWNING, C.J., WOLF and THOMAS, JJ., CONCUR.